Order entered May 19, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00353-CV

  MANSIK & YOUNG PLAZA LLC; YOUNG HO KIM; SUN HUI KIM; AND DAVID
                          KIM, Appellants

                                               V.

 K-TOWN MANAGEMENT, LLC D/B/A KTN US; IP INVESTMENTS, LTD.; ODES H.
         KIM; JI HONG PARK; AND CHUL SEUNG PARK, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-12729

                                           ORDER
       We GRANT appellants’ May 15, 2015 unopposed second motion to extend time to file

brief and ORDER the brief be filed no later than May 22, 2015. Appellants are cautioned that

no further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE